DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the application filed on 6/18/2019.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part: 
	obtaining a plurality of communications among a plurality of team members; 
	determining a score for each of the plurality of communications; and
	aggregating a plurality of the scores to obtain an evaluation of teamwork among the plurality of team members. 
Independent claims 8 and 15 recite similar limitations
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, rate how well a team collaborates, i.e. manages relationships between people.  If a claim limitation, under its broadest reasonable interpretation, covers managing relationships 
These steps, as a whole and as drafted, are processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of the method being computer-implemented, communications being electronic communications from one or more computing devices supporting the electronic communications (claim 1), a system comprising one or more processors coupled to one or more non-transitory computer-readable memories which are configured with instructions executable by the one or more processors (claim 8) and a non-transitory computer-readable storage medium configured with instructions executable by one or more processors (claim 15).   The computer, computing devices, electronic communications, system, processors, memories, and non-transitory computer-readable storage medium are recited in the claims, and described in the specification (Fig. 5, paragraphs 0022, 0043 and 0044), at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer, computing devices, electronic communications, system, processors, memories, and non-transitory computer-readable storage medium, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The dependent claims are directed to the same abstract idea as recited in the independent claims and further define various claim elements such as obtaining the communications (claims 2, 9, and 16), the servers (claims 3, 10, and 17, determining and aggregating the scores (claims 4, 5, 11, 12, and 18) and evaluation of teamwork (claims 6, 7, 13, 14, 19, and 20).  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8, and 15 are directed to a computer based method and system that that determines scores for communication of team members and aggregates those scores to obtain an evaluation of teamwork.  However the examiner is unable to find any generic, conventional or specific examples described in the instant specification that shows that applicant was in possession of an invention that determines a score for each of the plurality of electronic communications.  Further, there is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool that would determine a score for each of the plurality of electronic communications.  There are numerous instances in the specification that recite scoring the communications (paragraphs 4, 11, 12, 21, 31, 35, 39, and 41) and descriptions on various communications elements that scores might be based on (paragraphs 7, 31, and 38).  However, there are no descriptions, examples or algorithms to show how the invention scores the communications using those elements.  Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated.  “Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed” [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].  The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.  Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).1
The dependent claims do not correct the deficiencies of the independent claims and are rejected due to their dependency from rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bean et al. (US 2011/0276369) in view of Sullivan et al. (US 10,818,193).  
With respect to claim 1, Bean teaches a computer-implemented method for evaluating teamwork, comprising: 
	obtaining a plurality of electronic communications among a plurality of team members (paragraph 25, “Monitoring module 222 may monitor member communications”) from one or more computing devices supporting the electronic communications (Fig. 1 with paragraph 20); 
	determining a score for each of the plurality of electronic communications (paragraph 25, “overall scores for individual communication sessions”); and
	aggregating a plurality of the scores (paragraph 25, “overall scores for individual communication sessions or over a specific period of time for individual members, groups, and/or 
	Bean does not specifically teach the purpose of aggregating the scores is to obtain an evaluation of teamwork among the plurality of team members.  In the analogous art of assessing team dynamics and effectiveness, Stevens teaches “communications analysis modules to
assess the performance of individual students, teamwork, and multi-team systems” (col. 16, lines 21-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include obtaining an evaluation of teamwork as taught by Sullivan in the method of Bean since evaluation of teamwork among the plurality of team members provides an efficient means of determining whether those communications reflect desired or undesired behavior within the team, which is the purpose of Bean (paragraph 25).
With respect to claim 8, Bean teaches a system for evaluating teamwork, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations (paragraphs 16 and 59 of claim 1.  The remainder of claim 8 substantially repeats the limitations of claim 1 and is rejected with the same art and rationale as claim 1.  
With respect to claim 15
Concerning claim 4, Bean teaches the method of claim 1, wherein determining the score for each of the plurality of electronic communications comprises determining the score for each of the plurality of electronic communications based on an electronic communication type (paragraph 52), an electronic communication frequency (paragraph 68), a time pattern of the electronic communication (paragraph 50), a word scan for performance data (paragraph 34), and a word scan for appreciation (paragraphs 43-46). 
Claims 11 and 18 recite similar limitations to claim 4 above and are rejected using the same art and rationale as applied in the rejection of claim 4.
Concerning claim 5, Bean teaches the method of claim 1, wherein aggregating the plurality of the scores to obtain the evaluation of teamwork among the plurality of team members comprises: summing the plurality of the scores over a measurement period to obtain the evaluation of teamwork among the plurality of team members (paragraph 25, “overall scores for individual communication sessions or over a specific period of time for individual members, groups, and/or entire organization”.  
Claim 12 recites similar limitations to claim 5 above and is rejected using the same art and rationale as applied in the rejection of claim 5.
Concerning claim 7, while Bean teaches the method of claim 1, wherein: the evaluation of teamwork comprises an evaluation of leadership (paragraphs 20 and 25, where communications in a hierarchical structure involves leadership and determining desired/undesired behaviors is evaluating that leadership); the plurality of electronic communications comprise electronic communications initiated by a manager for management purposes (paragraph 34); and 	the plurality of electronic communications comprise at least one of the following subjects: individual meeting, team meeting, project meeting, promotion announcement, and team building activity (paragraphs 44-46, the communications could be for any of the type meetings.).
Claims 14 and 20 recite similar limitations to claim 7 above and are rejected using the same art and rationale as applied in the rejection of claim 7.
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Bean et al. (US 2011/0276369) in view of Sullivan et al. (US 10,818,193) and in further view of Official Notice.  
Concerning claim 2, while Bean teaches the method of claim 1, wherein: obtaining the plurality of electronic communications comprises: receiving the plurality of electronic communications respectively from a plurality of electronic communication servers (paragraph 20); Bean and Sullivan do not specifically teach receiving the plurality of electronic communications from a plurality of filters installed on the electronic communication servers or that the plurality of filters are configured to identify and filter out the plurality of electronic communications for the evaluation.  It is officially noticed that having filters on communications servers that identify and filter out a plurality of electronic communications for the various purposes was old and well known in the art before the effective filing date of the invention.  For example, Microsoft® Exchange Server®
Claims 9 and 16 recite similar limitations to claim 2 above and are rejected using the same art and rationale as applied in the rejection of claim 2.
Concerning claim 3, Bean teaches the method of claim 2, wherein: the electronic communication servers comprise an email server and an instant messenger server (Fig. .1 and paragraph 20, “A networked communication system managed by one or more servers 102 may facilitate multi-modal communications (104, 106) between the members … The communications may be voice calls, video calls, email exchanges, instant message exchanges, whiteboard sharing sessions, data sharing sessions, and similar ones”)7
Claims 10 and 17 recite similar limitations to claim 3 above and are rejected using the same art and rationale as applied in the rejection of claim 3.
Claims 6, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bean et al. (US 2011/0276369) in view of Sullivan et al. (US 10,818,193) and in further view of Sundaram Murugeshan (US 2020/0210930).  
Concerning claim 6, while Bean teaches the method of claim 1, wherein: the evaluation of teamwork comprises an evaluation of collaboration (paragraphs 20 and 25, communications between multiple members is collaboration and determining desired/undesired behaviors is evaluating that collaboration); the plurality of electronic communications comprise electronic communications for collaboration purposes (paragraph 20, communications between multiple members is collaboration), Bean and Sullivan do not specifically teach the plurality of electronic communications comprise at least one of the following subjects: team member schedule sharing, project meeting, and Q&A (questions and answers).  In the analogous art of managing a group (or team) event, Sundaram Murugeshan teaches that the plurality of electronic communications KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).
Claims 13 and 19 recite similar limitations to claim 6 above and are rejected using the same art and rationale as applied in the rejection of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained n sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. MPEP 2161.01